Smith, J.
— This was an action of assumpsit, brought by Long against Chrisman and McLaughlin, for" money had and received, and money paid. Plea, the general issue. Trial by the Court; finding and judgment for the plaintiff, for 145 dollars; motions in arrest of judgment and for a new trial overruled. A bill of exceptions sets out all the evidence.
It appears that, in November, 1838, there was a judgment rendered by the Circuit Court of the United States, for this district, in favor of Blachley, Strong, and Simpson against Chrisman and McLaughlin, for the payment of which one Nelson became replevin-bail. In October, 1840, Nelson recovered a judgment in the Boone Circuit Court against William Tichenor and William Galvin, upon which an execution issued, and was levied on certain personal property. Chrisman became the purchaser of the property so levied on, at a sale by the sheriff, and for the payment of his bid Chrisman, Long, and others executed a judgment-bond payable to Nelson. This bond Nelson •placed in the hands of the attorneys of Blachley, Strong, and Simpson, who were to collect it and apply the pro*213ceeds towards the payment of the judgment in the Circuit Court of the United States against Chrisrr¡an and McLaughlin. On the 25th of October, 1843, Long made a payment of 140 dollars on the judgment-bond to the attorneys -of Blackley, Strong, and Simpson, which sum was accordingly, with the knowledge, and by the direction of Chrisman, credited on the judgment against him and McLaughlin.
J. Morrison and S. Major, for the plaintiffs.
L. C. Dougherty, for the defendant.
This state of facts may show a right of action in favor of Long against Chrisman, but does not warrant a joint judgment against the latter and McLaughlin. If we regard the payment by Long simply as a payment upon the judgment of Blackley, Strong, and Simpson, the request of Chrisman was not sufficient to bind McLaughlin (1), and it is a clearly established principle that no assumpsit can be raised on the voluntary payment, by a stranger, of the debt of another person.
Per Curiam. —
The judgment is reversed with costs. Cause remanded, &c.

 See Hamilton et al. v. Seaman et al., ante, p. 185.